DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Claim Objections

Claims 1-14 are objected because of the following informalities:
There is no proper antecedent basis for “the unit” (claim 1, line 3, and claim 2, line 18), “said system” (claim 2, line 17) and “the angle” (claim 4, line 2). The language “can be” (claim 9, lines 3 and claim 11, line 9) is not a positive claim language.
  Claims 13 and 14 are objected to because it is improperly mixed the statutory classes of invention i.e., apparatus and method.  It is improper to mix statutory classes of invention except for certain very limited cases such as product by process invention.

    To the extent the claims are proper and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 3, 6, 11, 13 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Whitelaw et al. (US 2008/0141886 A1).
With respect to claim 1, 6, 11, 13 and 14, Whitelaw et al.   (Fig.1) teaches a method for replacing a printing sleeve in a printing unit for a flexographic printing machine having an operator side (the topside in Fig.2) and gear side at the opposite side of the operator side, the printing unit having a pressure roller 18 and a frame 30, an ink supplying module (A) comprising an inking roller 16, an inking translation device for translating the ink supplying module along a longitudinal line (no numerical reference, shown at the imaginary line between the shafts of the rollers 12, 16, 18 in Fig.11 or 12) and first printing roller system(A, B, C, D, E) (the right side of Fig.1) and second printing roller system (J, I, H, G, F).  Each printing roller system includes a first printing shaft 74 configured to hold a printing sleeve 26 or 90, 92 ([0097]) and defining a first printing roller 18 when the sleeve is mounted on the first printing shaft and a first printing shaft support 56, 70 (Fig.2) configured to hold the printing shaft as a cantilever from the drive side i.e., the gear side  of the printing unit ([0084]), the first printing roller system is configured to allow the printing sleeve to be inherently replaced from the operator side (i.e., the left of 
With respect to claim 3, Whitelaw et al. teaches a bearing 62 arranged to translate according to the longitudinal line on the operator side (shown at the top of Fig.2) of the printing unit, a first transversal translation device 66 or 72 for sliding the first printing shaft 74 into the bearing and removing it from the bearing alongside a transversal line parallel to the rotation axis of the first printing shaft ([0083-0085]).  

	Allowable Subject Matter

As presently advised it appears that claims 2, 4, 5, 7-10 and 12 avoid the prior art but are objected to as depending from the rejected claims.  These claims would be allowable if written in independent form and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
Claim 2 recites, inter alia, that a first elevation device configured to translate the first printing roller system along an elevation path for translating the first printing roller system from 
position and is configured to allow the printing sleeve to be removed from the first -4-Application No.: Not Yet Assigned Attorney Docket No.: 00220-0032-00000 printing shaft  from the operator side of the printing unit and replaced by another printing sleeve.  -3-Application No.: Not Yet Assigned Attorney Docket No.: 00220-0032-00000 - When the printing unit (1) is printing with the printing sleeve (40) mounted on the printing shaft (101), the printing roller (102) is positioned against the pressure roller (5) and against the inking roller (8), the respective rotation axis of said three rollers (5, 102, 8) are parallel and distributed along the longitudinal line (30).  

Conclusion
         	
         	The patents to Chartte et al., Kolbe et al., Westhof et al. and Walczak et al. are cited to show other structures having obvious similarities to the claimed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853